MEMORANDUM **
Sukhpal Singh Bains and his wife, Gurjinder Bains, natives and citizens of India, petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s (“IJ”) denial of their application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review the agency’s adverse credibility determination for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001), and we deny the petition for review.
The record does not compel the conclusion that Bains was credible. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003) (an adverse credibility determination should be upheld unless the evidence compels a contrary conclusion). Accordingly, Bains is not entitled to asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.